United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-3466
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                  Ronny B. Robbin; Lynette R. Robbin

                 lllllllllllllllllllllDefendants - Appellants

                       North American State Bank

                         lllllllllllllllllllllDefendant
                                 ____________

                Appeal from United States District Court
                     for the District of Minnesota
                             ____________

                        Submitted: March 17, 2020
                          Filed: March 20, 2020
                              [Unpublished]
                              ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.
       In this action brought by the United States to reduce tax assessments to
judgment and enforce tax liens, Minnesota residents Ronny and Lynette Robbin
appeal following the district court’s1 entry of an order of sale. To the extent the
Robbins challenge the district court’s earlier grant of summary judgment and denial
of their Federal Rule of Civil Procedure 59(e) motion, we dismiss the appeal because
the notice of appeal is untimely as to those orders. See Fed. R. App. P. 4(a)(1)(B)
(notice of appeal must be filed within 60 days after entry of judgment when United
States is a party); Dill v. Gen. Am. Life Ins. Co., 525 F.3d 612, 619-20 (8th Cir. 2008)
(timely notice of appeal is mandatory and jurisdictional).

      As to the Robbins’ challenges to the order of sale, we conclude, following a
careful review, that the appeal is moot, as the court’s instructions to the Robbins to
maintain and vacate the property only applied until the sale was confirmed. See
Calderon v. Moore, 518 U.S. 149, 150 (1996) (appeal should be dismissed as moot
when, by virtue of intervening event, court of appeals cannot grant any effectual relief
in favor of appellant). Accordingly, we dismiss this appeal as moot.
                        ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                          -2-